Citation Nr: 1623302	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-20 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for benign prostatic hypertrophy, to include as due to diabetes mellitus.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral foot onychomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

These claims were last before the Board in December 2013, when they were remanded for further development.

The issue of service connection for benign prostatic hypertrophy is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

During the period on appeal, the Veteran's bilateral foot onychomycosis has affected less than five percent of the total body area and none of the exposed area; it has not been treated with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more in the past 12-month period.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for bilateral foot onychomycosis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Codes 7813, 7899-7806 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An April 2009 letter provided notice on the downstream issues of disability ratings and effective dates prior to the initial October 2009 rating decision was issued.  38 U.S.C.A. § 7105 (West 2014); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The Veteran has had ample opportunity to respond or supplement the record.  He has not alleged that notice in this case was less than adequate.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, the Veteran's VA and private treatment records have been secured.  The Veteran has not identified any additional records that could be used to support the claim for an increased rating for bilateral foot onychomycosis.

The Veteran was provided a VA examination in connection with the claim.  The Board finds the examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes, and that no further development of the evidentiary record is necessary.  The Board finds that the February 2014 examination substantially complied with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete and VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Increased Rating

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

In rating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  Because an effective date of April 21, 2009, was assigned for service connection, the Board will evaluate medical evidence from and contemporary to that date.

Diagnostic code 7813 directs that dermatophytosis (ringworm of the feet is tinea pedis and ringworm of the nails is tinea unguium) is to be rated as scars under Diagnostic Codes 7801 to 7805 or dermatitis under Diagnostic Code 7806 depending upon the predominant disability.  38 C.F.R. § 4.118 (2015).

The Veteran's bilateral foot onychomycosis has been rated 10 percent under Diagnostic Code 7899-7806.  38 C.F.R. § 4.118 (2015).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is built with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  38 C.F.R. § 4.27 (2015).  Here, the Veteran's disability was rated by analogy to Diagnostic Code 7806 for dermatitis.  

Under Diagnostic Code 7806, a 0 percent rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas; or with the need for intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent is warranted where the area of involvement is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; or with a need for systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is warranted for involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas, or with the need for constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs in the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).

Although all available diagnostic codes have been considered, the Board finds that Diagnostic Codes 7800 through 7805 do not apply because the evidence does not show that the Veteran has scars related to the bilateral foot onychomycosis.

On February 2014 VA examination, the examiner confirmed a diagnosis of onychomycosis involving all ten toenails, and the skin of the web spaces and plantar creases.  The Veteran reported receiving treatment in the form of regular debridement from his podiatrist and over-the-counter creams.  The examiner noted the Veteran's onychomycosis did not cause scarring or disfigurement of the head, face, or neck, and he did not have benign or malignant skin neoplasms or any systemic manifestations due to any skin diseases.  The Veteran did not report treatment with oral or topical medications in the past twelve months, or treatments or procedures other than systemic or topical medications in the past twelve months.  He also denied debilitating or nondebilitating episodes in the past twelve months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  Physical examination showed less than five percent of the total body area and none of the exposed area was affected by the onychomycosis.  The examiner noted onychomycosis did not impact the Veteran's ability to work.

On review of the record, including the Veteran's private records confirming regular podiatric treatment for his onychomycosis, the Board finds that the disability picture presented by the Veteran's onychomycosis warrants no more than a 10 percent disability rating.  The examination and other evidence does not show areas of involvement meeting the criteria for a rating higher than 10 percent, or a need for systemic therapy for six weeks or more during the past 12-month period.  The Veteran has not alleged that five percent or more of the body or exposed areas is affected by the onychomycosis or that cortisocsteroids or immunosuppressive drugs have been needed for at least six weeks in any 12 month period, not has the Veteran submitted any competent medical evidence to support such an assertion.  The private treatment records does not show that cortisocsteroids or immunosuppressive drugs have been needed for at least six weeks in any 12 month period, or that 5 percent or more of the total body area is affected.

Accordingly, the Board finds that an initial disability rating in excess of 10 percent for bilateral foot onychomycosis is not warranted.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's bilateral foot onychomycosis under 38 C.F.R. § 3.321(b).  Thun v. Peake, 22 Vet. App. 111 (2008).  The RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).  

If the RO or the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If so, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's bilateral foot onychomycosis symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  The Veteran's bilateral foot onychomycosis results in, at worst, symptoms affecting less than five percent of the total body area and none of the exposed area.  He is not shown to have been hospitalized for any episodes related to onychomycosis.  The February 2014 VA examination found that onychomycosis did not impact the Veteran's ability to work.  That symptomatology is contemplated by the rating criteria and does not present an exceptional disability picture.  Therefore, the schedular criteria are adequate, and referral for extraschedular consideration of the rating for bilateral foot onychomycosis is not warranted.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence of record does not suggest, and the Veteran has not alleged, unemployability due to bilateral foot onychomycosis.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for entitlement to a total rating based on individual unemployability (TDIU) will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Notably, the February 2014 VA examiner found bilateral foot onychomycosis did not impact the Veteran's ability to work.  Accordingly, the Board finds that the matter of entitlement to TDIU is not raised in the context of this claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral foot onychomycosis is denied.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the remaining issue on appeal.

The Veteran underwent VA examinations in March 2014 and May 2014 pursuant to a Board remand.  After review of the examination reports, the Board finds that an additional VA examination should be obtained.  In the March 2014 examination, the examiner did not comment on any relationship between the Veteran's benign prostatic hypertrophy and service-connected diabetes mellitus.  In the May 2014 examination, the examiner stated that it was "at least as likely as not" that the Veteran's benign prostatic hypertrophy was related to or aggravated by obesity, but then also stated that it would be mere speculation to suggest benign prostatic hypertrophy was aggravated by service-connected diabetes mellitus.  However, in attributing benign prostatic hypertrophy to obesity but not diabetes, the examiner did not explain any correlation between diabetes mellitus and obesity, and subsequently, benign prostatic hypertrophy.  Therefore, the Board finds that the March 2014 and May 2014 examinations are incomplete.  38 C.F.R. § 3.310 (2015); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Secure for association with the record updated (to the present) records of any VA or private treatment the Veteran has received for the benign prostatic hypertrophy on appeal, to specifically include treatment records from the VA Boston Healthcare System from August 2011 to the present.

2.  Then, schedule the Veteran for a VA examination with a medical doctor to determine the etiology of benign prostatic hypertrophy.  The examiner must review the claims file and should note that review in the report.  The examiner is specifically asked to comment on the May 2014 VA examiner's opinion that benign prostatic hypertrophy is related to or aggravated by obesity, and to discuss any relationship between the Veteran's obesity and diabetes mellitus.  Detailed reasons for all opinions should be provided.  Based on the record, the examiner should provide responses to the following:

(a)  Is it at least as likely as not (50 percent probability or greater) that benign prostatic hypertrophy is related to service or any incident of service?

(b) Is it at least as likely as not (50 percent probability or greater) that benign prostatic hypertrophy is proximately due to service-connected diabetes mellitus?

(c) Is it at least as likely as not (50 percent probability or greater) that benign prostatic hypertrophy has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected diabetes mellitus?

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


